  Case 16-32422         Doc 49     Filed 02/06/19 Entered 02/06/19 08:47:22              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-32422
         ALICIA PETTIGREW

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/11/2016.

         2) The plan was confirmed on 03/06/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/03/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-32422        Doc 49        Filed 02/06/19 Entered 02/06/19 08:47:22                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $5,525.16
       Less amount refunded to debtor                             $602.31

NET RECEIPTS:                                                                                      $4,922.85


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,224.21
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $223.80
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,448.01

Attorney fees paid and disclosed by debtor:                   $290.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ACS                               Unsecured      3,696.00            NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP            Unsecured           0.00           NA              NA            0.00       0.00
AQUA AMERICA                      Unsecured         264.00        264.04            0.00           0.00       0.00
CAPITAL ONE BANK USA              Unsecured           0.00           NA              NA            0.00       0.00
CBCS                              Unsecured         420.03           NA              NA            0.00       0.00
CCB INCORPORATED                  Unsecured         292.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         420.00        420.03          420.03           0.00       0.00
GOVERNORS STATE UNIVERSITY        Unsecured      1,035.50       3,407.00        3,407.00           0.00       0.00
JPMORGAN CHASE BANK               Unsecured      1,024.00            NA              NA            0.00       0.00
MIDLAND FUNDING                   Unsecured      1,365.00       1,365.96        1,365.96           0.00       0.00
NATIONWIDE CASSEL                 Secured              NA     11,998.66        11,998.66           0.00       0.00
NATIONWIDE CASSEL                 Unsecured            NA            NA        11,998.66           0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured     31,983.00     34,509.89        34,509.89           0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured     30,209.00     32,596.17        32,596.17           0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured     22,122.00     23,863.41        23,863.41           0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured     20,463.00     22,073.78        22,073.78           0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured     12,723.00     13,738.98        13,738.98           0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      7,784.00       8,401.27        8,401.27           0.00       0.00
NICOR GAS                         Unsecured         400.00        414.03          414.03           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         617.00        666.46          666.46           0.00       0.00
SANTANDER CONSUMER DBA CHRY       Unsecured      9,358.42       6,672.57       10,172.57           0.00       0.00
SANTANDER CONSUMER DBA CHRY       Secured        8,175.00     11,675.00         8,175.00      2,901.11     573.73
ST IL TOLLWAY AUTHORITY           Unsecured         800.00      1,848.40        1,848.40           0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      7,379.00     60,684.51        60,684.51           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      6,222.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      5,972.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      5,700.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      5,172.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      4,163.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,832.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,761.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-32422          Doc 49     Filed 02/06/19 Entered 02/06/19 08:47:22                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim        Claim        Claim         Principal        Int.
Name                                Class    Scheduled     Asserted     Allowed          Paid           Paid
US DEPT OF ED/NAVIENT            Unsecured      3,142.00           NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      3,086.00           NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      3,017.00           NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      2,610.00           NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      2,240.00           NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      1,503.00           NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                    $0.00
      Mortgage Arrearage                                    $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                           $8,175.00          $2,901.11                  $573.73
      All Other Secured                                $11,998.66              $0.00                    $0.00
TOTAL SECURED:                                         $20,173.66          $2,901.11                  $573.73

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00                $0.00
       Domestic Support Ongoing                              $0.00                 $0.00                $0.00
       All Other Priority                                    $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $226,161.12                  $0.00                $0.00


Disbursements:

       Expenses of Administration                             $1,448.01
       Disbursements to Creditors                             $3,474.84

TOTAL DISBURSEMENTS :                                                                          $4,922.85




UST Form 101-13-FR-S (09/01/2009)
  Case 16-32422         Doc 49      Filed 02/06/19 Entered 02/06/19 08:47:22                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
